Case 2:20-cv-00359-GW-E Document 158-1 Filed 07/27/21 Page 1 of 2 Page ID #:14715



    1
    2
    3
    4
    5
    6
    7
    8                             UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
  10    NICHIA CORPORATION,                         CASE NO. 2:20-cv-00359-GW-E
                                                    Honorable George H. Wu, Ctrm. 9D
  11                 Plaintiff,                     Magistrate Charles F. Eick
  12                   v.
                                                    [PROPOSED] ORDER RE JOINT
  13    FEIT ELECTRIC COMPANY,                      STIPULATED REQUEST TO
        INC.,                                       WITHDRAW PENDING MOTION
  14                                                (DKT. 141) AND TO MODIFY THE
                     Defendant.                     CASE SCHEDULE
  15
  16
  17             Upon consideration of the parties’ Joint Stipulated Request to Withdraw
  18    Motion (Dkt. 141) and to Modify Case Schedule (the “Joint Stipulation”), and the
  19    proceedings thereon, it is hereby ORDERED
  20          1. That the Joint Stipulation be, and it is hereby, GRANTED.
  21          2. That Defendant Feit Electric Co., Inc.’s Motion to Modify the Case Schedule
  22             (Dkt. 141) be, and it hereby is, withdrawn without prejudice and taken off
  23             calendar;
  24    ///
  25    ///
  26    ///
  27    ///
  28    ///
Case 2:20-cv-00359-GW-E Document 158-1 Filed 07/27/21 Page 2 of 2 Page ID #:14716



    1       3. That the schedule previously entered in this case on February 26, 2021
    2            (Dkt. 93) be, and it hereby is, modified as follows:
    3
                                         PREVIOUS DEADLINE             NEW DEADLINE
    4     Close of Fact Discovery       08/20/2021                10/06/2021 [Wednesday]
    5     Mediation to be               08/24/2021                10/08/2021 [Friday]
          Completed
    6
          Post Mediation Status         08/26/2021 @ 8:30AM 10/11/2021 [Monday]
    7     Conference
    8     Initial Expert Disclosures    09/03/2021                11/4/2021 [Thursday]
          Rebuttal Expert               10/01/2021                11/23/2021 [Tuesday]
    9     Disclosures
  10      Close of Expert               10/29/2021                12/10/2021 [Friday]
  11      Discovery
          Last Day To File Motions      11/8/21                   1/14/2022
  12      Except Motions in
  13      Limine
          Last Day for Hearing Any      11/29/2021                2/14/2022 [Monday]
  14
          Motions except Motions
  15      in Limine
  16      Pretrial Conference           01/13/2022 @ 8:30AM 03/03/2022 at 8:30 a.m.
                                                            [Thursday]
  17
          Jury Trial                    01/25/2022 @ 9:00AM 03/15/2022 [Tuesday ]
  18
  19
  20
                 IT IS SO ORDERED.
  21
  22    Dated: ________________, 2021 _________________________________
  23                                   Honorable George H. Wu
                                       United States District Judge
  24
  25
  26
  27    4836-2703-7939.2

  28
                                                   -2-
